Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-13-00368-CV

                      IN THE ESTATE OF Alvilda Mae AGUILAR

                     From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2012-PC-2802
                         Honorable Tom Rickhoff, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the order of the probate court is
AFFIRMED. It is ORDERED that appellee recover her costs of this appeal from appellants.

       SIGNED February 19, 2014.


                                             _____________________________
                                             Catherine Stone, Chief Justice